Exhibit 10.1
UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.

     
Written Agreement by and between
  Docket No. 11-086-WA/RB-HC
 
   
PLUMAS BANCORP
Quincy, California
   
 
   
and
   
 
   
FEDERAL RESERVE BANK OF
SAN FRANCISCO
San Francisco, California
   

WHEREAS, Plumas Bancorp, Quincy, California (“Plumas”), a registered bank
holding company, owns and controls Plumas Bank, Quincy, California (the “Bank”),
a state-chartered nonmember bank, and various nonbank subsidiaries;
WHEREAS, it is the common goal of Plumas and the Federal Reserve Bank of San
Francisco (the “Reserve Bank”) to maintain the financial soundness of Plumas so
that Plumas may serve as a source of strength to the Bank;
WHEREAS, Plumas and the Reserve Bank have mutually agreed to enter into this
Written Agreement (the “Agreement”); and
WHEREAS, on July 20, 2011, the board of directors of Plumas, at a duly
constituted meeting, adopted a resolution authorizing and directing Andrew
Ryback to enter into this Agreement on behalf of Plumas, and consenting to
compliance with each and every provision of this Agreement by Plumas and its
institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of the
Federal Deposit Insurance Act, as amended (the “FDI Act”) (12 U.S.C. §§ 1813(u)
and 1818(b)(3)).

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, Plumas and the Reserve Bank agree as follows:
Source of Strength
1. The board of directors of Plumas shall take appropriate steps to fully
utilize Plumas’ financial and managerial resources, pursuant to section 225.4(a)
of Regulation Y of the Board of Governors of the Federal Reserve System (the
“Board of Governors”) (12 C.F.R. § 225.4(a)), to serve as a source of strength
to the Bank, including, but not limited to, taking steps to ensure that the Bank
complies with the Consent Order issued by the Federal Deposit Insurance
Corporation (“FDIC”) and the California Department of Financial Institutions
dated March 18, 2011 and any other supervisory action taken by the Bank’s
federal or state regulators.
Dividends, Distributions and Other Payments
2. (a) Plumas shall not declare or pay any dividends without the prior written
approval of the Reserve Bank and the Director of the Division of Banking
Supervision and Regulation (the “Director”) of the Board of Governors.
(b) Plumas shall not directly or indirectly take dividends or any other form of
payment representing a reduction in capital from the Bank without the prior
written approval of the Reserve Bank.
(c) Plumas and its nonbank subsidiaries shall not make any distributions of
interest, principal, or other sums on subordinated debentures or trust preferred
securities without the prior written approval of the Reserve Bank and the
Director.

 

2



--------------------------------------------------------------------------------



 



(d) All requests for prior approval shall be received by the Reserve Bank at
least 30 days prior to the proposed dividend declaration date, proposed
distribution on subordinated debentures, and required notice of deferral on
trust preferred securities. All requests shall contain, at a minimum, current
and projected information on Plumas’ capital, earnings, and cash flow; the
Bank’s capital, asset quality, earnings, and allowance for loan and lease
losses; and identification of the sources of funds for the proposed payment or
distribution. For requests to declare or pay dividends, Plumas must also
demonstrate that the requested declaration or payment of dividends is consistent
with the Board of Governors’ Policy Statement on the Payment of Cash Dividends
by State Member Banks and Bank Holding Companies, dated November 14, 1985
(Federal Reserve Regulatory Service, 4-877 at page 4-323).
Debt and Stock Redemption
3. (a) Plumas and its nonbank subsidiaries shall not, directly or indirectly,
incur, increase, or guarantee any debt without the prior written approval of the
Reserve Bank. All requests for prior written approval shall contain, but not be
limited to, a statement regarding the purpose of the debt, the terms of the
debt, and the planned source(s) for debt repayment, and an analysis of the cash
flow resources available to meet such debt repayment.
(b) Plumas shall not, directly or indirectly, purchase or redeem any shares of
its stock without the prior written approval of the Reserve Bank.
Cash Flow Projections
4. Within 60 days of this Agreement, Plumas shall submit to the Reserve Bank a
written statement of Plumas’ planned sources and uses of cash for debt service,
operating expenses, and other purposes (“Cash Flow Projection”) for the
remainder of 2011. Plumas shall submit to the Reserve Bank a Cash Flow
Projection for each calendar year subsequent to 2011 at least one month prior to
the beginning of that calendar year.

 

3



--------------------------------------------------------------------------------



 



Compliance with Laws and Regulations
5. (a) In appointing any new director or senior executive officer, or changing
the responsibilities of any senior executive officer so that the officer would
assume a different senior executive officer position, Plumas shall comply with
the notice provisions of section 32 of the FDI Act (12 U.S.C. § 1831i) and
Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§ 225.71 et
seq.).
(b) Plumas shall comply with the restrictions on indemnification and severance
payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and Part 359 of
the FDIC’s regulations (12 C.F.R. Part 359).
Progress Reports
6. Within 30 days after the end of each calendar quarter following the date of
this Agreement, the board of directors shall submit to the Reserve Bank written
progress reports detailing the form and manner of all actions taken to secure
compliance with the provisions of this Agreement and the results thereof, and a
parent company only balance sheet, income statement, and, as applicable, report
of changes in stockholders’ equity.
Communications
7. All communications regarding this Agreement shall be sent to:

  (a)   Mr. Kevin E. Zerbe
Vice President — Regional, Community
and Foreign Banking Organizations
Banking Supervision and Regulation
Federal Reserve Bank of San Francisco
101 Market Street, Mail Stop 920
San Francisco, California 94105     (b)   Mr. Andrew J. Ryback
Interim President and Chief Executive Officer
Plumas Bancorp
35 South Lindan Avenue
Quincy, California 95971

 

4



--------------------------------------------------------------------------------



 



Miscellaneous
8. Notwithstanding any provision of this Agreement, the Reserve Bank may, in its
sole discretion, grant written extensions of time to Plumas to comply with any
provision of this Agreement.
9. The provisions of this Agreement shall be binding upon Plumas and its
institution-affiliated parties, in their capacities as such, and their
successors and assigns.
10. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank.
11. The provisions of this Agreement shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Bank, or any other federal or state agency
from taking any other action affecting Plumas, the Bank, the nonbank subsidiary
of Plumas, or any of their current or former institution-affiliated parties and
their successors and assigns.
12. Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this Agreement
is enforceable by the Board of Governors under section 8 of the FDI Act (12
U.S.C. § 1818).
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 25 day of July, 2011.

                  PLUMAS BANCORP   FEDERAL RESERVE BANK OF SAN FRANCISCO    
 
               
By:
  /s/ Andrew Ryback   By:   /s/ Kevin Zerbe      
 
 
 
Andrew Ryback      
 
Kevin Zerbe    
 
  Interim President & CEO       Vice President    

 

5